UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1717


In re: GARY B. WILLIAMS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (3:13-cv-00276-HEH)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Buterra Williams petitions for                          writ of mandamus

seeking review of the magistrate judge’s order denying Williams’

motion for recusal.           We conclude that Williams is not entitled

to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr    v.    United    States

Dist.    Court,      426    U.S.        394,   402     (1976);        United    States       v.

Moussaoui,     333    F.3d    509,       516-17       (4th    Cir.    2003).      Further,

mandamus     relief    is    available         only    when    the    petitioner       has   a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Accordingly,       although        we    grant     leave       to     proceed    in    forma

pauperis,     we     deny    the    petition       for       writ    of    mandamus.         We

dispense     with     oral     argument         because       the     facts     and    legal

contentions     are    adequately         presented      in     the    materials      before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                               2